internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-104951-09 ----------- ----------------------------------------------------- ---------------------- --------------- ---------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------- ---------------- --------------- --------------------------- legend taxpayer -------------------------------------------- foreign insurer ----------------------- insurer a ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ insurer b country a number year a year b ---------------- ---------------------- --- ------- ------- tam-104951-09 ------- ------- ---------------- ----------- ------------- ------------- ------------------ ------------------ --------------- --------------- --------------- --------------- ------------------ --------------- ---------------------- ------------------- year c year d amount a amount b amount c amount d amount e amount f amount g amount h amount i date a date b date c fund a fund b issues whether provisional indemnification receivables pir for incurred but not reported loss_reserves are includable in the calculation of subpart_f insurance_income of a foreign insurer and its earnings_and_profits if the pir are includable in the calculation of the foreign insurer’s subpart_f_income and its earnings_and_profits whether the changes to the foreign insurer’s taxable tam-104951-09 income and earnings_and_profits are included in taxpayer’s income on a pro-rata basis under sec_951 and sec_953 of the internal_revenue_code conclusions the pir for incurred but not reported loss_reserves are includable in the calculation of subpart_f insurance_income of the foreign insurer and its earnings_and_profits because the pir are includable in the calculation of the foreign insurer’s subpart_f_income and its earnings_and_profits the changes to the foreign insurer’s taxable_income and earnings_and_profits are included in taxpayer’s income on a pro-rata basis under sec_951 and sec_953 of the internal_revenue_code facts taxpayer is a united_states_shareholder of foreign insurer and has policies reinsured by foreign insurer covering auto liability auto physical damage and general liability and worker’s compensation foreign insurer has over number shareholders that appear to be unrelated foreign insurer is located in country a and is a controlled_foreign_corporation foreign insurer prepares its financial statements as required by country a it does not prepare the national association of insurance commissioners naic annual_statement foreign insurer assumes reinsurance from an unrelated insurance_company ceding insurer based in the united_states foreign insurer computes its income on an accrual basis for both book and tax purposes up until the underwriting years of year a and year b foreign insurer endeavored to write insurance on a direct basis for indemnification of losses sustained within the insured’s applicable deductible for coverage pertaining to workers’ compensation employers liability automobile physical damage independent owner operator physical damage commercial automobile and commercial liability risks thereafter for year c and year d under the business plan insurer a issues the initial policy and cedes a certain layer of coverage to foreign insurer as part of the arrangement specific excess reinsurance is provided by insurer b premiums are experience -rated based on evaluation of the individual insured underwriting data insured with adverse claims experience in the layer reinsured by the foreign insurer are levied additional premiums based on a predetermined formula these additional premiums which are ceded to the foreign insurer could total a maximum amount of approximately of the original premiums as additional security the fronting carrier holds letters of credit secured on the assets of the shareholder insureds for a value of at least of potential additional premiums each participant will pay amount a to foreign insurer in a cash contribution for stock tam-104951-09 the obligations of the shareholder insured are covered by the shareholder agreement under the shareholder agreement the intent of the formula to be used in calculating a shareholder insured’s premium is that each shareholder insured pays a premium to fund losses which are distributed among the entire shareholder base each shareholder insured’s previous five-year claims history is collected and the data is trended and developed by foreign insurer’s actuarial firm the actuarial firm then produces what they believe a shareholder insured’s predictable losses will be from amount b to amount c per occurrence during the year this is called the shareholder insured’s fund a they also estimate the amount of losses from amount c to foreign insurer’s retained limit of currently amount d this is called the shareholder insured’s fund b the fixed costs of the program such as excess reinsurance direct insurance costs and claims services are calculated for each shareholder insured on a prorated basis against each shareholder insured’s premium when the contributions of that shareholder insured to the fund a fund b and fixed costs are added together its premium for the year has been calculated in addition to premium charges a shareholder insured can be assessed up to an amount equal to of its fund a contribution if its expected losses exceed its contribution for that year under the premium calculation loss distribution rules the maximum additional costs that can be assessed to a shareholder insured as additional claims costs due to an unsatisfactory loss level is an amount no greater that its original fund a contribution for that year any additional losses above this amount will be risk shifted to the other shareholder insureds therefore the maximum cost that a shareholder insured can pay for the year is fund a fund b fixed costs maximum costs if an individual shareholder insured’s losses in the fund b contribution layer exceed the amount that it has paid to the fund b layer for that year and if it has a surplus within its fund a contribution layer then this surplus shall be used to pay for these excess fund b losses if a shareholder insured’s fund b losses exceed its fund b contribution for that year but there is no surplus within the fund a layer then the fund a layer cannot be assessed for these additional losses these excess losses will be risk shifted to the other shareholder insureds and it is agreed these risk losses will be shared only additional losses within the fund a layer can be further assessed to the shareholder insured if there is an assessment for an additional_contribution to the fund a it will be assessed a sec_50 in year in year and in year if losses in the individual’s shareholder insured’s fund a contribution exceed that contribution plus the additional fund a experience adjustment then these additional losses shall be assessed against that shareholder insured’s fund b for that year until exhausted surplus from a shareholder insured’s fund b can be credited to a shareholder insured’s fund a loss experience adjustment but only after the underwriting year is closed by the foreign insurer should a shareholder insured’s losses within its fund a exceed its maximum experience adjustment any deficit reallocation of a fund a experience adjustment to other shareholder insureds shall be tam-104951-09 risk shared in proportion to the actual percentage of a shareholder insured’s fund a contribution to the total shareholder insureds’ fund a contributions should a shareholder insured’s losses within its fund b exceed its initial payment any deficit reallocation of a fund b loss shall be risk shared in proportion to the actual percentage of a shareholder insured’s fund b contribution to the total for shareholder insureds that have a positive balance in their fund b accounts if fund b losses exceed all fund b balances surplus then the balance required shall be risk shared allocated against each shareholder insured’s fund a in proportion to a shareholder insured’s percentage contribution to the total in no case shall a shareholder insured pay more than its maximum experience adjustment any profits distributable to shareholders will be determined by the board_of directors of foreign insurer based on each individual shareholder insured’s surplus in its fund a and or fund b a shareholder insured may only receive profits if there is a surplus in its fund a and or fund b at the close of the policy year as determined by the board_of directors of foreign insured through the application of the experience rated premium loss formula the operating documents of foreign insurer set forth the mechanism by which the risk of loss is shared among the shareholder insureds the premiums of a share- holder insured are first applied to their own losses and then to the losses of other shareholder insureds a schedule shows the allocation of the paid losses and actuarially determined loss_reserves for the year a and year b underwriting years as of date b taxpayer is included in this schedule taxpayer’s expected losses as of date b are less than its initial premiums however due to the expected losses of other shareholder insureds based on paid losses and actuarial determined losses reserves it is anticipated that additional premium assessments will be made against taxpayer foreign insurer computes the amount of expected additional premiums receivables from shareholder insureds based upon it’s actuarially determined increased in unpaid loss_reserves claims indemnification receivable cir for case reserves and provisional indemnification receivable pir for incurred but not reported losses the financial statements of foreign insurer for year c and year d include in income the increase in the receivables for both cir and pir which offsets the corresponding increase in unpaid_losses on its federal_income_tax return for year c and year d taxpayer excluded the increase in receivables for pir in computing its deemed_dividend income from foreign insurer under subpart_f however the increase in the actuarial estimated reserves for incurred but not reported losses was deducted by taxpayer for federal_income_tax on the same basis as book income foreign insurer had the following pir tam-104951-09 date a amount e date b amount f date c amount g the increase in pir is computed as follows pir beginning of year end of year increase law and analysis year c amount e amount f amount h year d amount f amount g amount i neither the internal_revenue_code nor the income_tax regulations define the terms insurance or insurance_contract the united_states supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk_transfer must be the risk of economic loss see eg 572_f2d_1190 7th cir cert_denied the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 c b revrul_2007_47 2007_2_cb_127 the arrangement between foreign insurer and the shareholder insured is insurance because of its risk shifting and risk_distribution and it is not merely an investment or business risk the subpart_f regime applies to foreign_corporations that qualify as cfcs sec_957 defines a cfc as a foreign_corporation with regard to which more than of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned by united_states u s shareholders a u s shareholder in turn is defined under sec_951 as a u_s_person who owns or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation sec_957 provides the following special rule for insurance for purposes only of taking into account income described in sec_953 relating to insurance_income the term cfc includes not only a foreign_corporation as defined in subsection a but also one of which more than of the total combined voting power of all classes of stock or more than of the total value of the stock is owned within the meaning of sec_958 or is considered as owned by applying the rules of ownership of sec_958 by u s shareholders on any day during the taxable_year of tam-104951-09 such corporation if the gross_amount_of_premiums or other consideration in respect of the reinsurance or the issuing of insurance or annuity_contracts described in sec_953 exceed sec_75 of the gross_amount_of_premiums or other consideration in respect of all risks sec_953 modifies sec_957 for certain insurance_companies under sec_953 the term u s shareholder means with respect to any foreign_corporation a u_s_person as defined in sec_957 who owns within the meaning of sec_958 any stock of the foreign_corporation under sec_953 the term controlled_foreign_corporation has the meaning given to such term by sec_957 determined by substituting or more for more than under sec_953 the reference to pro_rata share in sec_951 shall be determined under sec_953 as a cfc its u s shareholders must include in gross_income their pro_rata shares of the corporation’s subpart_f_income as defined in sec_952 and the amounts determined under which are based on the u s property held by the cfc sec_951 requires a u s shareholder of a cfc to include in gross_income such shareholder’s pro_rata share of the cfc’s subpart_f_income for the year sec_952 defines subpart_f_income to include among other things insurance_income as defined in sec_953 and foreign base income as defined in sec_954 in effect sec_951 provides for the inclusion in the taxable_income of a u s shareholder its share of current_earnings_and_profits of a foreign_insurance_company as deemed dividends sec_953 defines insurance_income to mean income which a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would be taxed under subchapter_l sec_801 through if such income were the income of a domestic insurance_company amounts includable as deemed dividends are computed on the same basis as a domestic insurance company’s taxable_income insurance_companies subject_to tax under sec_831 are required to determine taxable_income under sec_832 sec_832 provides that the term taxable_income means the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 generally defines the gross_income of an insurance_company by reference to a company’s underwriting_income or loss as well as gains and other income items determined of the basis of the underwriting and investment exhibit of the national association of insurance commissioners naic sec_832 defines underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred tam-104951-09 sec_832 provides that the term premiums earned on insurance contracts during the taxable_year means an amount computed as follows a from the amount of gross written premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance b to the results so obtained add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the of the taxable_year sec_832 defines losses_incurred during the taxable_year on insurance contracts as follows from losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined by sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year and to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year the amount of unpaid_losses must be fair and reasonable the amount of estimated salvage_recoverable shall be determined on a discounted basis in accordance with procedures established by the secretary sec_1_832-4 of the income_tax regulations provides that the unearned_premium for a contract other than a contract described in sec_816 generally is the portion of the gross premium written that is attributable to future insurance coverage during the effective period of the insurance_contract unearned premiums do not include any additional liability established by the insurance_company on its annual_statement to cover premium deficiencies the naic issues statements of statutory accounting principles ssap that promulgates accounting practices and procedure for the insurance industry ssap no covers the reporting of premiums item of ssap no defines written premium as the contractually determined amount charged by the reporting entity to the policyholder for the effective period of the contract based on the expectation of risk policy benefits and expenses associated with the coverage provided by the terms of the insurance_contract item of ssap no details the reporting of earned but unbilled premiums as follows reporting entities shall estimate audit premiums the amount generally referred to as earned but unbilled ebub premiums and shall record the amount as an adjustment to premium either through written premium or as an adjustment to earned premium the estimate for ebub may be determined using actuarially or statistically supported aggregate calculations using historical company unearned_premium data or per policy calculations sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis on which taxpayer regularly computes his income in tam-104951-09 keeping his books_and_records sec_1_446-1 of the income_tax regulations provides further that the term method_of_accounting includes not only the overall_method_of_accounting of a taxpayer but also the accounting treatment of any item examples of such over-all methods are the cash and receipts disbursement method accrual_method combinations of the foregoing with various methods provided for the accounting treatment of special items under sec_446 taxable_income is to be computed under the accounting_method regularly used by the taxpayer for keeping its books_and_records unless the method used does not clearly reflect income sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by a taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_461 provides that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides for taxpayers using the accrual_method that a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred which established the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 exempts reserves for unpaid_losses of insurance_companies from the economic_performance requirements of the all_events_test taxpayer takes the position that the change in the pir which represents potential assessments on shareholder insureds on the books of foreign insurer which is a cfc are reversed for the calculation of taxable earnings_and_profits for subpart_f purposes because of their contingent nature when the assessments are actually determinable they are included in the calculation of taxable earnings_and_profits of foreign insurer as claims indemnification taxpayer believes that the pir are not contractually determinable with certainty at the close of the taxable_year and therefore should not be includable under ssap no as written premiums on a naic annual_statement additionally the provisional assessments do not meet the definition of an audit premium and therefore item of ssap no would not be applicable we do not agree with taxpayer’s position the scheme of taxation in sec_832 requires a property and casualty insurance_company to determine its gross_income in part on an earned premium basis under this system a premium is not earned when a policy is written or when the premium is collected rather the premium is earned over the period of coverage tam-104951-09 under sec_832 earned premiums are composed in part of gross written premiums during the taxable_year less return_premiums and premiums_paid for reinsurance the amount of written premiums is then converted to an earned basis by means of the reduction allowed with respect to the net increase in unearned premiums during the taxable_year the items taken into account under sec_832 closely track the items reflected in the calculation of earned premiums on the annual_statement underwriting and investment exhibit there is no indication that the amounts taken into account in gross written premiums for purposes of sec_832 are subject_to the same standard as a non- insurance_company for the accrual of income for purposes of the annual_statement the term written premium refers to the premium for the full term of coverage under an insurance_policy without regard to whether the premium has been collected or billed as of the date of the annual_statement thus the determination of gross written premiums in sec_832 necessarily includes certain amounts that would not otherwise be accruable under general tax accrual principles because the insurance_company either has not received the premium or does not have an enforceable right to collect these amounts the pir estimates due to foreign insurer from the shareholder insured based on estimated incurred but not reported losses must be included in foreign insurer’s earned premiums under sec_832 without regard to whether the amounts would meet the all_events_test for accrual of income by a non-insurance company inclusion of these amounts in income is necessary to clearly reflect income as required by sec_446 to clearly reflect underwriting_income premiums earned and losses_incurred must be computed on the same basis thus the deduction for unpaid loss_reserves in excess of fund a must be offset by the increase in pir under the terms of the foreign insurer’s contract with shareholder insureds the shareholders are required to pay additional premiums the pirs are foreign insurer’s expected additional premiums computed based on incurred but not reported losses foreign insurer has included these additional premiums in its financial income but has excluded them from its computation of subpart_f taxable_income and earnings_and_profits however foreign insurer has included in financial and taxable_income the expected premiums cir from shareholder insureds based upon its actuarially determined reserves for reported losses there should be no distinction between these receivables and the additional receivables from shareholder insured on incurred but not reported losses thus foreign insurer must also include pir in taxable subpart_f_income as it does with its financial income the pir is also includable in the calculation of foreign insurer’s earnings_and_profits the changes to the foreign insurers subpart_f_income and earnings_and_profits to reflect the pir are included in taxpayer’s income on a pro-rata basis under sec_951 and sec_953 tam-104951-09 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent s
